            Case 1:20-cv-08042-PKC Document 5 Filed 03/18/20 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

LINDA FAIRSTEIN,                               )
                                               )
               Plaintiff,                      )                  Case No:
                                               )
               v.                              )
                                               )
NETFLIX, INC., AVA DUVERNAY,                   )
and ATTICA LOCKE,                              )
                                               )
                                               )
               Defendants.                     )

                      MOTION TO ADMIT COUNSEL PRO HAC VICE

       Pursuant to Local Rule 2.02 of the United States District Court for the Middle District of

Florida, Plaintiff Linda Fairstein files this motion requesting the admission pro hac vice of

Attorney Kara Gorycki. The grounds upon which this motion is based are as follows:

       1.      Kara Gorycki practices with the law firm of Nesenoff & Miltenberg, LLP, in New

York, New York.

       2.      Kara Gorycki does not appear regularly in this Court to such a degree as to

constitute the regular practice of law in the State of Florida.

       3.      Kara Gorycki is a member in good standing and admitted to practice law in the

following jurisdictions: New York State, United States District Court for the Southern District of

New York, United States District Court for the Eastern District of New York, United States District

Court for the Northern District of New York, United States District Court for the District of

Colorado, United States Court of Appeals for the Second Circuit, and the United States Court of

Appeals for the Fourth Circuit.
             Case 1:20-cv-08042-PKC Document 5 Filed 03/18/20 Page 2 of 3




        4.      Kara Gorycki is familiar with the Local Rules and the Code of Professional

Responsibility of this Court and agrees to abide by them, as well as other ethical limitations or

requirements governing the professional behavior of members of the Florida Bar.

        5.      Attorneys Edward K. Cheffy, Rachael S. Loukonen, and Kimberly D. Swanson,

each of the law firm of Cheffy Passidomo, P.A., 821 Fifth Ave. S., Suite 201, Naples, FL 34102,

have been designated as local counsel for Plaintiff Linda Fairstein, upon whom all notices and

papers may be served, and who will be responsible for the progress of the case, including trial,

along with Kara Gorycki.

        6.      Pursuant to Local Rule 2.02(a), Edward K. Cheffy certifies that Kara Gorycki has

complied with the fee requirements of Local Rule 2.01(d) and will complete the e-filing

registration.

        WHEREFORE, Plaintiff Linda Fairstein, requests that Attorney Kara Gorycki be admitted

pro hac vice pursuant to Local Rule 2.02 of the United States District Court for the Middle District

of Florida.

                                      Respectfully submitted,

                                      CHEFFY PASSIDOMO, P.A.

                                   By: /S/ EDWARD K. CHEFFY
                                            Edward K. Cheffy
                                            Florida Bar No. 393649
                                            Rachael S. Loukonen
                                            Florida Bar No. 668435
                                            Kimberly D. Swanson
                                            Florida Bar No. 1018219
                                            821 Fifth Avenue South
                                            Naples, Florida 34102
                                            (239) 261-9300
                                            ekcheffy@napleslaw.com
                                            rloukonen@napleslaw.com
                                            kdswanson@napleslaw.com




[13589-0001/3422234/1]                           2
         Case 1:20-cv-08042-PKC Document 5 Filed 03/18/20 Page 3 of 3




                                            -and-

                              NESENOFF & MILTENBERG, LLP

                           By: /S/ KARA GORYCKI
                                     Kara Gorycki
                                     (pro hac vice admission pending)
                                     363 Seventh Avenue, Fifth Floor
                                     New York, New York 10001
                                     (212) 736-4500
                                     kgorycki@nmllplaw.com




[13589-0001/3422234/1]                  3
